Citation Nr: 1341168	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a left foot fracture (left foot disability).


REPRESENTATION

Appellant represented by:	James M. McElfresh II


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection and assigned a noncompensable rating.  A subsequent May 2011 rating decision increased the evaluation to 10 percent back to the date of the claim for increase.

Although the Veteran initially requested a hearing with a Board judge in his substantive appeal, his representative withdrew that request in a letter received in April 2011.  As such, no hearing is required, the Board has jurisdiction and may adjudicate his claim.


FINDINGS OF FACT

The Veteran experiences chronic pain in his left foot and has to rest after periods of prolonged standing or walking; however, he does not have a moderately severe or severe condition as his symptoms are decreased by orthotics and he works on his feet without issue.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in January 2009 providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The Veteran was informed of what evidence and information he needed to substantiate his claim, which VA would seek to obtain, which he could provide, and how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  The letter was sent prior to the initial adjudication of his claim.  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated, the intended purpose of the VCAA notice has been fulfilled, and no additional notice is required as to downstream issues, including the disability evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, VA satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded three VA examinations for his left foot in April 2009, May 2010, and May 2011.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate.  The Veteran also had an opportunity to submit additional evidence, and he provided lay and medical statements in support of his claim.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

VA has satisfied its duties to notify and assist the Veteran in compliance with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , and 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's left foot disability has been rated under diagnostic code 5284 for non-specific foot injuries which provide for a 10 percent rating for a moderate injury, a 20 percent rating for a moderately severe injury, a 30 percent rating for a severe injury, and a maximum 40 percent rating for an injury that is equivalent to actual loss of the foot.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA should obtain examinations in which the examiner determined if the disability was manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups and whether these symptoms affected range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's left foot disability does not merit a rating in excess of the 10 percent assigned for a moderate injury.  See 28 C.F.R. § 4.71a DC 5284. 

The Veteran, his employer, his neighbor, and his friend submitted statements of symptoms related to the Veteran's left foot.  Specifically, they reported that the Veteran experienced chronic pain in his foot that is aggravated by standing or walking for prolonged periods and by cold weather.  See Veteran's Statements July 2010 and March 2011, Friend AOW Statement July 2010, Neighbor JFW Statement April 2011, and Employer JRB Statement April 2011.  The Veteran's friends reported observing him limp, or favor his left foot, on occasion and noted that he had to rest to relieve the pain.  See id.  

The Veteran and his acquaintances are competent to report symptoms observable to their senses, but they are not competent to diagnose a condition of the foot, as this requires specialized knowledge and training of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  As far as they are competent, the Board also finds the Veteran and his acquaintances credible as their statements are consistent with medical evidence of record.  

The evidence in this case does not support assignment of an evaluation in excess of 10 percent for any portion of the rating period on appeal.  As mentioned above, the Veteran experiences chronic pain in his foot, with flare-ups in pain.  He has also reported fatigue.  See VA Examinations dated in April 2009, May 2010, and May 2011.  However, his pain, including during flare-up, is found to constitute mild foot disability that is already contemplated by the currently assigned 10 percent rating.  The reason the Board finds the severity of the foot disability to be "mild," despite the pain complaints, is because the evidence indicates that such pain has not resulted in additional loss of function.  Specifically, range of motion upon VA examination was consistently normal, with no decrease in motion on repetitive movement.  Moreover, the May 2011 VA examiner also noted that there was no additional loss of function during flare-ups.  The examinations also contained no evidence of weakness, excess fatigability, or incoordination.   Thus, to the extent that DeLuca applies to the diagnostic code in question, an increase is not warranted on this basis.  The examinations also failed to demonstrate other manifestations indicative of more-than-mild foot disability.  For example, in April 2009 and May 2010, there was no foot tenderness, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  As noted in May 2010, gait and posture were within normal limits.  The May 2011 examiner also noted the absence of spasm, weakness, atrophy, or guarding of movement. 

The examiner in May 2011 also noted that the Veteran used orthotics to help with his left foot pain.  During VA examinations, the Veteran reported using over-the-counter pain relievers for his foot.  See VA Contract Examinations April 2009 and May 2010.  The examiners noted mild calcaneal spurring, but otherwise normal x-ray findings and recorded normal range of motion.  The Veteran reported in the May 2011 examination that his symptoms are greatly improved with orthotics.  He also reported being able to walk a quarter mile.  See VA Contract Examination May 2010.  In May 2011, he indicated that his left foot disability did not prevent him from performing yard work, though it is acknowledged that this does cause him pain.  Further, the Veteran works as a security escort on his feet daily and denied that any specific restrictions or limitations were placed on his duties due to his left foot disability.  His supervisor noted seeing the Veteran favor his left foot, but that he worked diligently without complaint in a position that requires a great deal of walking and standing.  See Employer JRB Statement April 2011.  

For all of the foregoing reasons, the Veteran's left foot disability does not rise to the level of a moderately severe or severe injury.  

Finally, the Veteran's left foot disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.71a DC 5276-5283.  Specifically, the VA contract examiner in May 2010 noted no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, or hallux valgus.  Further, the Veteran does not have symptoms analogous to those required for higher rating under these diagnostic codes.  He does not have deformity, spasms, marked pronation, atrophy, or limitation of motion. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left foot disability are fully contemplated by the schedular rating criteria and considerations of functional loss and functional loss due to pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address his objective and subjective symptoms including pain.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

In summary, the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's left foot disability, and thus the benefit of the doubt doctrine is inapplicable.  See 38 C.F.R. §§ 4.3, 4.71a.  Additionally, the Veteran has had generally the same symptoms and level of disability since his initial claim for service connection such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

						(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for residuals of a left foot fracture is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


